    May 26, 2021

    VIA ECF

    Hon. Katherine Polk Failla
                                                                MEMO ENDORSED
    United States District Judge
    Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007


    Re:   United States of America v. Christian Baez, 19 Cr. 690 (KPF)


    Dear Judge Failla,

           I am counsel to defendant Christian Baez in the above-captioned case. I write
    to respectfully request a modification of my client’s pretrial release status. Mr. Baez
    is seeking to make a one-day trip outside of his specified judicial districts to attend
    a family friend’s baby shower on June 5, 2021. The baby shower will occur from
    6:30pm to 10:30pm at River View Banquet Center, 56 River Road, Berkeley
    Heights, NJ 07922. The travel time from Mr. Baez’s home to the location is
    approximately an hour and a half to two hours depending on traffic. Accordingly, I
    respectfully request Mr. Baez be permitted to travel to the desired location in the
    District of New Jersey from 4:30pm on June 5, 2021 to 12:30am on June 6, 2021.
    Pretrial and the Government do not object to this request.

          Thank you for your attention to this matter.

                                                   Very truly yours,



                                                   Daniel A. McGuinness

    Cc: All Counsel (via ECF)
                                                  SO ORDERED.
Application GRANTED.

Dated:     May 27, 2021
           New York, New York

                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
